Kent, J.
It is admitted that the goods sued for, were sold and delivered to the defendant by the plaintiffs, at the price named. In defense the defendant offers a paper, not under seal, signed by the plaintiffs and five other creditors of defendant, of which the following is a copy : “We the undersigned agree to take fifty per cent of the amount due us in full, for account against D. M. Stuart, Ells-worth.” It is agreed that this paper was signed by the plaintiffs, before the commencement of this suit. The defendant is willing to be defaulted for fifty per cent of the debt. The plaintiffs claim judgment for the whole.
This agreement is not technically a release. It is not under seal. It does not purport to be a release, but at most, it is an agreement to release upon payment. There is no consideration expressed or proved, moving from defendant. No mutuality. The defendant does not promise on his part. Nothing has been paid.
At common law, which has been recognized often in this State, before the enactment of the statute of 1851, it is well settled, that a payment of a part of a debt, made in money, does not operate to *358extinguish the whole debt, although 'it be received as a payment in full, and a full discharge be given. Bailey v. Day, 26 Me. 88 ; White v. Jordan, 27 Me. 370.
The only'change from this doctrine, by the statute of this State (R. S. 1857, c. 82, § 44; R. S. 1871, c. 82, § 38), is that “no action shall be maintained on a demand, settled by a creditor or his attorney, intrusted to collect it, in full discharge of it, by the receipt of money or other valuable consideration, however small.”
In this case there has been no money received, or any valuable consideration.
The draft of a third party for fifty per cent of the debt was no payment, as the plaintiffs declined to receive it. It was no tender, not being money, and because a receipt in ful] was claimed.
We cannot find in the case any evidence, which brings the defense within the language of the statute. That requires that the demand should be settled, and fully discharged, by the actual receipt of money or some valuable consideration.
According to the agreement of the parties, the entry must be
Defendant defaulted for the whole amount . claimed in the bill annexed to the writ.
AppletoN, C. J.; CuttiNg, WaltoN, DiciceRSON, and DaN-eORTH, JJ., concurred.